EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nicholas DiCeglie on 7/29/2022. 
IN THE CLAIMS, cancel claim 14 and amend claims 12, 13, and 15 as follows: 

Claim 12 (Currently Amended) A resistivity regulating apparatus comprising: 
a gas dissolving device that causes a regulating gas to dissolve in an ultrapure water targeted for resistivity regulation to generate a treated liquid in which the regulating gas is dissolved in the ultrapure water, the regulating gas being used to regulate a resistivity of the ultrapure water; 
a buffer tank to which the treated liquid discharged from the gas dissolving device is fed;
a first regulation pipe through which the ultrapure water is fed to the buffer tank; 
a second regulation pipe through which a regulating gas-saturated liquid in which the regulating gas is dissolved in the ultrapure water in a saturated state is fed to the buffer tank; and 
a resistivity sensor that measures a resistivity of the treated liquid in the buffer tank; 
wherein the gas dissolving device includes: 
a hollow fiber membrane module in which a hollow fiber membrane separates a liquid phase-side region fed with the ultrapure water from a gas phase-side region fed with the regulating gas and in which the regulating gas having passed through the hollow fiber membrane is dissolved in the ultrapure water in a saturated state to generate the regulating gas-saturated liquid;  
a liquid feed pipe through which the ultrapure water is fed; 
a module feed pipe that communicates with the liquid feed pipe through a diversion section at which the module feed pipe diverges from the liquid feed pipe so as to feed the ultrapure water to the hollow fiber membrane module;
a module discharge pipe through which the regulating gas-saturated liquid is discharged from the hollow fiber membrane module;
a bypass pipe that communicates with the liquid feed pipe through the diversion section and bypasses the hollow fiber membrane module; and
a liquid discharge pipe that communicates with the module discharge pipe and the bypass pipe through a merge section at which the module discharge pipe merges with the bypass pipe.


Claim 13 (Currently Amended) A resistivity regulating method using the resistivity regulating apparatus of claim 1, comprising:
	causing a regulating gas to dissolve in a liquid targeted for resistivity regulation to generate a treated liquid in which the regulating gas is dissolved in the liquid, the regulating gas being used to regulate a resistivity of the liquid; and 
	feeding the generated treated liquid to a buffer tank.  

Claim 15 (Currently Amended) The resistivity regulating apparatus according to claim [[13]]12, 
wherein the first regulation pipe is connected to the liquid feed pipe or the bypass pipe, and
the second regulation pipe is connected to the module discharge pipe.  





Election/Restrictions
Previously restricted claim 13 has been amended to include the allowable subject matter of claim 1, and therefore the restriction of claim 13 is withdrawn. 

Allowable Subject Matter
Claims 1-10, 12-13 and 15 are allowed. The prior art does not teach a resistivity regulating apparatus with the combination of the buffer tank, the gas dissolving device comprising a hollow fiber membrane and piping configuration as claimed in independent claims 1 and 12. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anshu Bhatia/
Primary Examiner, Art Unit 1774